DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection.
Claims 1-13 are pending.  Claim 1 is independent.  Claims 1, 10-11 are amended in the response filed 11/19/2020.
Response to Amendments
The rejection of claims 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.   
The rejection of claims 1-7 and 13 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965 is maintained.
The rejection of claims 8, 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) in view of Ermantraut et al. (US 2003/0161789A1) is maintained.
The rejection of claims 8-9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) in view of Hall et al. “Spin Coating of Thin and 
The rejection of claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. US 16/255,416 is maintained
The rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. US 9828597B2 is maintained.
The provisional rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 22-26 of copending Application No. 16/900,404 is maintained.
The provisional rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. US 15/790,846 is maintained.
The provisional rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 18, 20, and 22 of copending Application No. US 15/193,242 is maintained.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are
not persuasive.  Applicants urge that Minier do not teach the binding of the protein to the solid substrate stabilizes the protein against thermal inactivation as is required by claim 1. In response, this is not found persuasive because Minier et al. teach on page 5965 left col, that the two typical amide I and amide II bands were observed on the spectra, indicating that HEWL indeed adsorbed to both substrates and pages 5958-
Applicants further urge that the claim amendments are not taught by Minier et al.  In response, the rejection over Minier et al. is found pertinent to the claims as amended because, the entirety of Minier et al. is exemplifying the bond between the surface aldehydes and the protein amines.  See entire document, also table 3 and page 5964.  
Finally, Applicants urge that Ermantraut do not teach the protease in the spin coat.  In response, Applicants arguments are not found persuasive because Ermantraut [0012-0014] specifically guide one of ordinary skill to include a protease buffer(ie EDTA) along with the protease to prevent it from degrading the glutaraldehyde in the modified gelatin layers.  Accordingly, the rejections are maintained.
Claim Rejections 35 USC § 102/ 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf).
Independent process claim 1 requires stabilizing a protein against thermal inactivation, comprising: binding a protein to the surface of a solid substrate;
the protein bound to the surface by a linker moiety between an active group of the protein and said substrate such that said binding of the protein to the solid substrate stabilizes the protein against thermal inactivation; which is met by Minier et al. teach the 
Minier et al. teach the protection of metallic surfaces against the growth of biofilms.  See abstract.  This meets the claim 2 language to “…forming a layer on a 
Regarding claims 3-4, page 5960 left side col and table 3 and below teaches that the stainless steel surface (meeting claim 4) is treated with active groups of claim 3.  
The protein comprises a glycosidase lysozyme, meeting claim 7.  See 3rd line of abstract.
Regarding the free amine of claims 5-6, Minier et al. teach that to covalently attach HEWL to the amine-containing silane layer, a cross-linker is needed. The dialdehyde glutaraldehyde provides a convenient means to cross-link proteins via their free amino groups (lysines and the N-terminal group) (meeting claim 6) to aminated solid substrates. It readily condenses with primary amines to yield Schiff bases, providing a convenient way to conjugate two amine-containing molecules together. The five-carbon-atom chain length of the crosslinker may also enable an increase in the distance between the protein and the metallic surface.  See page 5963 right side column under the heading Immobilization of HEWL. 
	Miner et al. teaching on page 5958 (left side column, last sentence of 1st paragraph) the Incorporation of lysozyme into polymeric packaging film structure induced a bactericidal effect. See also Fig 7 as a graphic of chemical covalent coupling of lysozyme digestive protein to a dialdehyde glutaraldehyde substrate layer by an amide bond onto the stainless steel solid surface. Regarding stability against thermal inactivation, See page 5959 left side column describing the prep of the stainless steel substrate surfaces are cured for 1 hr at 100-150C in air and then washed and they subsequently prevent growth of biofilm and protect the metallic surfaces from bacterial .
Claims 8, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf) as applied to claims 1-7 and 13 above and further in view of Ermantraut et al. (US 2003/0161789A1).
Minier et al. is relied upon as set forth above. Specifically, Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon, platinum, titanium oxide, gold and some metallic alloys in general.  
However, Minier et al. do not teach the claimed spincoating with glutaraldehyde and protease as required by claims 8 and 10-12.
Ermantraut et al. (US 2003/0161789A1) teach the claimed process of spincoating with glutaraldehyde and protease is a commonly known process of application of a thin biopolymeric layer to a substrate in general. See [0016].
.
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf) as applied to claims 1-7 and 13 above and further in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer Films”, POLYMER ENGINEERING AND SCIENCE, DECEMBER 1993, Vol. 38, No. 12, pages 2039-2045.  See attached pdf.
Minier et al. is relied upon as set forth above. Specifically, Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon in general. But does not  specifically teach a polystyrene surface of a solid substrate as required by claim 9.
Hall et al. teach ultrathin polystyrene spincoated on silicon substrates is commonly known. See page 2040 left column, last paragraph.  
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. US 16/255,416
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. US 9828597B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claims 7-12 of US 9828597B2 encompasses a similar process with the similar binding as encompassed by the instantly claimed process of binding a protein to substrate.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-26 of copending Application No. 16/900,404. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22-26 of copending Application No. 16/900,404 encompass a process of binding a lysozyme digestive protein composition capable of decomposing a microbe (ie: bacteria, archaea, fungi, protozoa, algae, and viruses) to a solid substrate which is encompassed by the instantly claimed process of binding a protein to substrate.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. US 15/790,846. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of Application No. US 15/790,846, encompassing a process for binding digestive protein capable of decomposing a stain material to a substrate which process is encompassed by the instantly claimed process of binding a protein to substrate.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 18, 20, and 22 of copending Application No. US 15/193,242. Although the claims at issue are not identical, they are 15/193,242 encompasses a similar process with the similar digestive protein having the claimed activity in excess of the claimed values in independent claims 1 and 8. This is a provisional nonstatutory double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764